Citation Nr: 1604370	
Decision Date: 02/05/16    Archive Date: 02/11/16

DOCKET NO.  09-37 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


ATTORNEY FOR THE BOARD

A. Barone, Counsel




INTRODUCTION

The appellant is the surviving spouse of a Veteran who served on active duty from February 1969 to February 1971 and from August 1977 to October 1977.  The Veteran died in August 2008.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Nashville, Tennessee, Department of Veterans Affairs (VA) Regional Office (RO).  In June 2013, the Board denied entitlement to DIC under 38 U.S.C.A. § 1318 and remanded the matter of service connection for the cause of the Veteran's death for additional development.  In October 2013, the Board sought an advisory medical opinion from the Veterans Health Administration (VHA).  In January 2014, the Board sought clarification of that advisory medical opinion from the VHA.  The appellant was provided copies of the VHA opinions, and was afforded opportunity to respond.  She has notified VA that she has relocated to Mississippi.  Her appeal is being processed by the Appeals Management Center (AMC).

In June 2014 the Board issued a decision denying service connection for the cause of the Veteran's death.  The appellant appealed that decision to the Court.  In September 2015, the Court issued a mandate that vacated the June 2014 Board decision and remanded the matter for readjudication consistent with the instructions outlined in a June 2015 memorandum decision.

After the June 2014 Board decision the appellant appointed a new representative, identified on the preceding page.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).




FINDINGS OF FACT

1.  The Veteran died of a [self-inflicted] gunshot wound to the head.

2.  The Veteran had established service connection for emphysema, rated 100 percent since September 18, 2003.

3.  The Veteran's service-connected emphysema contributed to cause his death.


CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is warranted.  38 U.S.C.A. §§ 1310, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.312 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA applies to this claim.  However, as service connection for the cause of the Veteran's death is being granted, there is no reason to belabor the impact of the VCAA on the matter.

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

To establish service connection for the cause of a Veteran's death, it must be shown that a service-connected disability caused the death, or substantially or materially contributed to cause death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  The death of a Veteran will be considered as having been due to a service-connected disability when such disability was either the principal or contributory cause of death.  38 C.F.R. § 3.312(a).  A service-connected disability will be considered the principal (primary) cause of death when such disability, either singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  A service-connected disability will be considered a contributory cause of death when it combined to cause death, or aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).

Service connection is warranted for disability resulting from disease or injury that was incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection also may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for a claimed disability, there must be evidence of: (1) a current [claimed] disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  
Secondary service connection may be established for a disability that is proximately due to, or the result of, or aggravated by a service-connected disease or injury.  Establishing service connection on a secondary basis requires evidence: (1) of a current disability (for which secondary service connection is claimed); (2) of an already service connected disability; and (3) that the claimed disability was either (a) caused or (b) aggravated by the service connected disability.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995)(en banc).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence may be competent evidence to establish incurrence.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  Id.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The appellant contends that the Veteran committed suicide due to depression over his severe chronic obstructive pulmonary disease (COPD) and the fear of a painful and prolonged death due to such disease.  She claims that his anxiety and depression were brought on by or significantly exacerbated by his severe emphysema (with related inability to breathe), which rendered him incapable of participating in activities with family and friends and caused him to become withdrawn.  She claims that from 1998 he was treated for posttraumatic stress disorder (PTSD).  [An unappealed July 2004 rating decision had denied service connection for PTSD essentially on the basis that the Veteran did not have a diagnosis of PTSD in accordance with the Diagnostic and Statistical Manual of Mental Disorders at that time.]

The Veteran's death certificate shows that he died of a gunshot wound to the head.  At the time of his death, service connection had been established for emphysema, rated 100 percent from September 18, 2003.

The Veteran's service treatment records (STRs) show that he reported a history of depression and excessive worry on September 1968 pre-induction examination.  The examiner noted that the Veteran "worries at times."  He also reported a history of nervous trouble on November 1970 service separation examination.

The initial post-service notation of a mental health disability in the record is a September 2000 VA treatment report which notes a PMH (prior medical history) of prolonged PTSD.

VA treatment records note a history of anxiety and depression (for which medication was prescribed starting in August 2006).  A June 2007 VA emergency department treatment report notes that the Veteran's anxiety disorder presented with wheezing and some shortness of breath.

A December 2009 note from the Veteran's treating VA psychologist states that the "Veteran's history of combat-related PTSD and generalized anxiety caused him to think in a catastrophic manner; in other words, he tended to default to the worst possible outcome as a feature of his anxiety disorders.  It is reasonable to think that when told he would be put on a ventilator, this cognitive processing style caused strong negative emotions."  A subsequent letter in support of the appellant's claim dated later the same month reflects review of the Veteran's medical history leading to his suicide and notes his "deepening depression" and "feeling of hopelessness that his health would ever stabilize."

In June 2010, a VA physician reviewed the Veteran's claims file and noted that the Veteran "was admitted in 1998 for suicidal ideation with a plan."  [Notably, although additional treatment records (including from 1998) were obtained pursuant to the June 2013 Board remand, a review of these records did not reveal findings of suicidal ideation.  They show that he consistently denied suicidal ideation.]  The examiner also noted the Veteran's service-connected emphysema and opined that "it is LESS likely than not that [the Veteran's] suicide was solely related to depression about emphysema" (emphasis in original).  The examiner explained that the Veteran had a "premorbid psychiatric history" with substance addiction and PTSD which "make it impossible to state with certainty that [his] suicide was due to depression/anxiety from his emphysema alone."

In July 2013, a VA staff physician reviewed the Veteran's claims file and agreed with the June 2010 opinion of the VA physician "that the veteran's suicide death was less likely than not (less than 50% probability) solely related to his depression about his emphysema.  The rationale for this is that the Veteran had a history of depression, PTSD, and alcohol abuse years prior to his death."  The examiner further stated that, "[s]ince I did not know the patient, I am unable to speculate about his state of mind at the time of his death."

In October 2013 the Veteran's record was referred to a VHA physician for review and an opinion as to whether his psychiatric disability contributed to cause his suicide and was either incurred or aggravated in or caused or aggravated by his service-connected emphysema.  In December 2013, the consulting expert, an Associate Chief of Staff, Mental Health and Behavioral Medicine, at a VA facility, opined that "[i]t is less likely than not that a psychiatric disability caused the Veteran's suicide and was related to (incurred or aggravated in) his service or was caused or aggravated by his service connected emphysema."  The expert explained:

Although psychiatric disability most likely resulted in Veteran's suicide, the nexus of causality or aggravation between Veteran's emphysema and suicide cannot be established.  The vast majority of people who die by suicide have one or more preexisting mental illnesses.  Based on his treatment records and written report submitted by his wife, describing his symptoms over the years, it is reasonable to conclude that [the Veteran] had chronic mental illnesses, including depression, anxiety and alcohol abuse or dependence.

The consulting expert discussed the science of suicide causation and explained that "[e]ven with the lack of specificity regarding relative risk assignment, research and literature do not support the notion that emphysema is a risk factor for suicide and therefore, it cannot be considered an etiological or aggravating factor."  The consulting expert discussed the risk factors for suicide causation and opined that "to be considered an etiological or aggravating factor, symptoms of the aggravated disorder (in this case, depression, anxiety and suicidal tendencies/suicide) should consistently and or meaningfully vary in severity with the aggravating disease (in this case emphysema).  Review of treatment records does not show this relationship."
The consulting expert did not agree with the opinion of the December 2009 VA psychologist's note because the opinions and conclusions "appear to be speculative without basis in the research, literature and prevailing opinion of experts in the field."  The expert explained:

The relationship between emphysema, and depression, anxiety and suicide cannot be considered causal.  [The Veteran's] treatment records do not show meaningful and or consistent relationship between psychiatric symptoms, including depression, anxiety, suicidal tendencies on one hand and emphysema on the other.  This relationship is absent in the onset, timing of episodes and variability in severity of symptoms.  A good example of lack of consistent and meaningful relationship is psychologist's own note, "during ER visit in Jan 2007, Veteran rated depression at 8/10;["] yet, she also states that: "Veteran's last appointment with this therapist was 3/21/07.  At which time he reported significant improvement in mood and sense of control."

The expert noted that the Veteran "could easily have had catastrophic thinking about his son who was causing him significant emotional difficulties at the time," financial difficulties or "a plethora of other potential stressors spoken or unspoken."  The expert did not find the 1998 hospitalization for suicidal ideation and plan noted by the June 2010 examiner; however, the expert agreed with the June 2010 and the July 2013 opinions "to the extent that the word 'solely' is removed" from the opinions and explained that "[t]he central question for the EMO [expert medical opinion] in this case is not whether emphysema was the sole contributor to suicide but whether emphysema contributed to suicide.  My opinion is that it did not."

In January 2014, the Board requested clarification of the December 2013 opinion as to whether the Veteran's depression was directly related to service or secondary to his service-connected emphysema.  The Board noted that the Veteran reported a history of depression or excessive worry on September 1968 pre induction and nervous trouble on his November 1970 service separation examinations, and that clinical evaluations were normal.  As a psychiatric disability was not noted on service entrance examination, the Board found that the Veteran is presumed sound as to a psychiatric disorder when he entered service.

In February 2014, the consulting expert opined that "[i]t is less likely as not that [the Veteran's] depression is related to his service."  The consulting expert noted the Veteran's history of depression and excessive worry on pre-induction and nervous trouble on service separation examinations and disagreed with the Board's presumption that the Veteran had been in sound health when he entered service.  The consulting expert explained:

This author's opinion differs from this conclusion owing to the simple fact that the Veteran appeared to have reported the same set of symptoms at pre-induction and upon separation.  By their very nature psychiatric disorders wax and wane during the course of their natural histories, the absence of a diagnosis is not necessarily tantamount to the absence of disease, particularly when there appears to be consistent reporting of the same set of symptoms during induction and upon separation.  The available evidence (based on the EMO narrative) suggests that the Veteran had psychiatric symptoms and most likely disorders (depression) prior to military service.  These symptoms may not have been assigned a formal diagnosis at the time but they manifested over the course of Veteran's life.

Finally, the consulting expert opined that it is less likely than not that the Veteran had depression secondary to emphysema because, if the premise that the Veteran's depression predated military service and there were no documented symptoms of emphysema upon induction is accepted, it is difficult to attribute depression to emphysema since depression began before emphysema.
The consulting expert further explained:

It can be reasonably stated that regardless of its etiology, depression was the major cause of Veteran's suicide.  However, it is the opinion of this author that Veteran's depression was not secondary to emphysema.  Depressive symptoms regardless of genesis will present in a similar manner and have the same ramifications.  The crux of the matter in this author's opinion is not whether depression manifests differently (it does not), it is that the nexus of causality between emphysema and depression and thus between emphysema and suicide cannot be established.

The June 2015 Court Memorandum Decision & June 2014 Board Decision

The Board's vacated June 2014 decision concluded, based on the evidence of record at that time, that any psychiatric disability that may have caused the Veteran to commit suicide was not shown to have been manifest in, or within the first year following, service; it found that service connection was not warranted for such a psychiatric disability on a direct basis.  The June 2015 Court decision [which is the law of the case] identified concerns regarding this determination; the Court concluded that the Board appeared to rely upon the July 2004 denial of service connection for PTSD as resolving the question of whether service connection for PTSD may now be warranted, whereas a new consideration of the matter was required without regard to the prior decision (citing 38 C.F.R. § 20.1106).  [The Board finds that it is not necessary for the Board to revisit the question of whether service connection for PTSD may be warranted.  In light of the full grant of this appeal, no greater benefit would flow to the appellant if PTSD were to be found service-connected.]

The June 2014 Board decision found that service connection was not warranted for a psychiatric disability as secondary to service-connected emphysema.  The decision also found that the service-connected emphysema itself could not be considered a cause of the Veteran's death.  In arriving at these conclusions, the June 2014 decision found that that the clarified VHA opinion was the most probative evidence on the matter and it indicated that the Veteran's psychiatric disability was not linked to the respiratory disability.  The June 2015 Court decision identified concerns regarding this determination; in particular the Court found that the December 2013/February 2014 VHA expert opinion relied upon by the Board as the most probative evidence on the matter "is deficient in several respects."  The Court instructed that the Board's rejection of the December 2009 opinions from the Veteran's treating VA psychologist must be revisited in light of the fact that the Board found these opinions relied on an inaccurate premise that the Veteran had service-connected PTSD, noting that the question of whether the Veteran had a service-connected psychiatric disability had not been entirely resolved.

Considering the findings and instructions presented in the Court's June 2015 decision, none of the negative medical opinions discussed above (those weighing against the appellant's claim) may be considered completely adequate for the purposes of appellate review.  The Board's June 2014 decision already explained that the June 2010 and July 2013 VA medical advisory opinions against the appellant's claim were somewhat lacking in probative value as they do not specifically address whether the Veteran's service-connected emphysema was a contributory cause of his death (focusing on whether the Veteran's suicide was "solely related to his depression about his emphysema"), and they do not address the opinions supporting the appellant's claim.  Furthermore now, in light of the Court's June 2015 decision, the December 2013/February 2014 VHA expert opinion must now also be considered inadequate.  The Court's June 2015 decision discussed that the VHA "expert's rationale implies that service connection could not be established for depression, anxiety, or any other mental condition on a secondary basis."  The Court noted that "[t]he examiner opined that 'catastrophic thoughts are misconstrued thoughts ... but it does not make the substrates of these abnormal thoughts clinically liable as agents of a specific behavior, including suicidal tendencies and suicide.'"  The Court discussed that: 

[t]he VA expert opines that the veteran's death was caused by depression and anxiety and not by the underlying cause of depression and anxiety....  However, this line of thinking would contradict a premise of the veterans benefits system - which allows disability or death benefits to be awarded on the basis that a condition secondary to a primary service-connected condition was the immediate or underlying cause of disability or death, or was a contributing cause.

The Court further discussed that the VHA "expert overstepped his role as a medical expert because it is clear from the context of his statements that he did not limit himself to providing medical expertise but instead opined on the legal issue ...."  The Court found the VHA opinion contained "impermissible overreach on the part of a medical expert that taints the expert opinion."

Additionally, the Court directed attention to the fact that the VHA expert "duly acknowledged the Board's ... finding that the veteran was to be presumed sound as to a psychiatric disorder when he entered the service," but "the VA expert made it clear that he disagreed with that factual premise."  Significantly, the Court found that "[i]n fact, the reason the VA expert provided for his negative linkage opinion was that the veteran's psychiatric condition pre-dated service, a rationale that directly contradicts the Board's stated factual findings" (emphasis added).

As the medical evidence (the opinions discussed) is inadequate, the Board must determine whether the evidentiary record otherwise contains evidence adequate to resolve the claim or whether additional development is required.  The Board finds upon review of the record in light of the guidance by the Court, together with consideration of new evidence submitted recently on the Veteran's behalf, allows for resolution of the matter on appeal without further development.
September 2015 Private Psychologist's Opinion

In November 2015, VA received new evidence submitted on the Veteran's behalf, namely a September 2015 private psychologist's opinion addressing questions at the core of this appeal.  The author, a psychologist, cites experience including 22 years working for VA, including as "Regional Manager of the Readjustment Counseling Service" and as a staff psychologist, with additional experience including "a four-year appointment at the Dartmouth Medical School" and "22 years [as] an Assistant Professor of Clinical Psychology at the Brown Medical School," and "12 professional publications in the areas of Post Traumatic Stress Disorder."  The opinion presents a detailed discussion of pertinent parts of the evidentiary record (informed by cited review of the claims-file) in addition to information obtained from multiple interviews of the appellant.

The September 2015 opinion presents several significant conclusions.  Of particular note, the it directly disagrees with the December 2013/February 2014 VHA expert's opinion that the Veteran's suicide was not medically linked to his respiratory disability.  The September 2015 opinion provider takes issue with the VHA expert's assertion (in the December 2013 opinion) that "research and literature do not support the notion that emphysema is a risk factor for suicide and therefore, it cannot be considered an etiological or aggravating factor."  The September 2015 opinion responds directly to this point: "In light of [the VHA expert]'s statement that there is no literature to support the notion that emphysema is [] a risk factor for suicide, the following references are noted...."  The September 2015 opinion then identifies eight articles on this point, including articles published as recently as in 2014 (notably, after the VHA expert's opinion was prepared); it identifies an article about "Suicidal Ideation and Suicide Attempts in Chronic Obstructive Pulmonary Disease...," published in "Primary Care Respiratory Medicine (2014), 24, Article # 14094."  The cited conclusion in that article was "Patients with stages 3 and 4 COPD were associated with marked increase in suicidal behavior.  Depression is a common comorbidity in COPD and has a significant impact on patients, their families, society, and the course of the disease."  The September 2015 opinion asserts that "[e]ven a casual review reveals that these and multitude other references clearly describe and document the relationship between chronic respiratory illness and anxiety, depression, and suicide."

The September 2015 opinion concludes: "It is readily apparent that the veteran's COPD, for which he was 100% service connected, greatly exacerbated and aggravated his symptoms of anxiety and depression.  He felt hopelessly overwhelmed and was aware that he faced a potentially prolonged and difficult death."

[The September 2015 private psychologist's opinion additionally asserts that the Veteran should be considered to have had PTSD related to combat experience in-service service-connected.  The Board notes that the legal requirements for establishing service-connection for PTSD include identification (and verification) of a stressor event in-service and/or confirmation that the Veteran engaged in combat, facts that cannot be conclusively established based on the evidence currently in the record.  Even accepting that the Veteran had a valid diagnosis of PTSD, further development to confirm a stressor/combat experience would be necessary for a proper adjudication of the claim of service connection for PTSD.  Such development would be pointless as this decision grants the benefit sought.]  

The Board notes that it appears well established and clear that the Veteran's psychiatric disabilities including depression and anxiety were causes of the Veteran's death.  On this point there appears to have been reasonable agreement in all of the pertinent medical opinions in the record.  For instance, the February 2014 VHA expert's opinion states: "It can reasonably be stated that regardless of its etiology, depression was the major cause of Veteran's suicide."  With this in mind, the Board has given careful consideration to whether  the totality of the evidentiary record following the addition of the new September 2015 psychologist's opinion allows for a final determination of this appeal.
Regarding the relationship between the Veteran's suicide and his service-connected respiratory symptoms, the Board finds that the September 2015 private psychologist's opinion presents probative new evidence adequate to resolve the matter.  The September 2015 opinion provider explains, with citation to pertinent mental health literature on the subject (discussing "Maslow's hierarchy of needs"), the pressure upon mental health that may be expected from a significant inability to breathe adequately with stage 4 COPD.  The September 2015 opinion explains that "the veteran, who was diagnosed with stage 4 COPD prior to committing suicide, became increasingly more anxious because he was not able to breathe.  In the interview with his wife, she noted that toward the end of her husband's life, he had multiple visits to the emergency room for breathing treatment and was using oxygen at home."

The Board finds the appellant's descriptions of the Veteran's breathing difficulties and associated anxiety reactions credible and reasonably well corroborated by medical treatment records.  An April 2008 VA treatment report notes "COPD stage IV" with "Multiple exacerbations to ER," and that the Veteran had been losing weight and experiencing poor sleep.  An August 2008 VA treatment report, preceding the Veteran's August 2008 suicide by only a few days, shows that the Veteran had experienced "COPD exacerbation," his COPD was "severe" or "stage III" at that time, and he "was experiencing anxiety, tachycardia, and tremor in hospital."  Changes in his medications were discussed.  One report from August 2008 states "PTSD, anxiety/depression presented with COPD exacerbation."  Another August 2008 VA treatment report notes "over the past three days [he] has noticed a progressive increase (above his baseline) in his shortness of breath, fatigue, and cough.  Patient said that even while at rest he was breathing 'harder and faster' which was not helped by his usual inhaled medications."  Another August 2008 VA treatment record notes that the Veteran was dependent on medication to be able to sleep, and that his respiratory disability imposed limitations on the treatment available to assist him: "must be careful not to induce respiratory depression with other insomnia medications."
Notably, the Veteran's own VA treating psychologist has expressed that her own impression (including in her December 2009 opinions) that the Veteran experienced "deepening depression" and a "feeling of hopelessness that his health would ever stabilize" that may reasonably be understood as associated with his service-connected emphysema.  Regardless of any questions concerning the validity of that opinion's assertion that the Veteran had combat-related PTSD, it is noteworthy that the VA treating psychologist gathered the impression that the Veteran's depression and hopelessness worsened in connection with deteriorating physical health that featured his severe progressive respiratory disability.  The impressions of the Veteran's treating VA psychologist tend to support that the Veteran's mental health was significantly impacted by his service-connected respiratory impairment.

The Board finds the September 2015 private psychologist's opinion reasonably well-supported by the evidence of record.  The Veteran's VA medical records contain some variance in references alternating between "stage III" and "stage IV" COPD, but it is not in dispute that his respiratory disability was "severe" (and consistently characterized as such in the final months of his life).  The September 2015 private psychologist's opinion contemplates a severity of respiratory disability that is consistent with what is shown by the probative evidence of record.  Notably, medical literature cited by the September 2015 opinion provider indicates that both "stages 3 and 4 COPD were associated with marked increase in suicidal behavior."

The Board finds that the probative evidence of record, in particular the new submission of the September 2015 private psychologist's opinion, sufficiently supports an award of service connection for the cause of the Veteran's death.  It reasonably establishes that the Veteran's service-connected emphysema, rated totally disabling, was a contributing cause of the Veteran's death.  It is reasonably shown that the emphysema aided or lent assistance to the production of death by exacerbating the severity of the Veteran's anxiety and depression in the time preceding his suicide.

Resolving reasonable doubt in the appellant's favor, as required (see 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102), the Board concludes that the requirements for substantiating her claim are met; service connection for the cause of the Veteran's death is warranted.


ORDER

Service connection for the cause of the Veteran's death is granted.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


